Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, now encompassed by claims 19-21 and 23, in the reply filed on 10/18/2021 is acknowledged.
Claims 15-18, 22, and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2013/0245222 A1).
Regarding Claims 19 and 23, Kumar teaches methods of making mixtures comprising mixing isocyanate and acidic phosphoric ester (Abstract). Kumar describes an embodiment in Example 12 where a composition comprises 72.36 wt% of toluene diisocyanate (aromatic isocyanate) and 27.64 wt% butyl acid phosphate (¶ 55). Kumar 
With respect to the limitation “as a demolding agent”, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the phosphates claimed and those described by Kumar, such phosphates are seen to be capable of the intended use of a demolding agent absent evidence to the contrary. 
Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholl (DE 3108538 A1). As the cited DE publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claim 19, Scholl teaches mixtures of polyisocyanates and acidic phosphate esters as demolding agents (¶ 2-3, 5-6, and 10). Scholl teaches the polyisocyanate and phosphate are mixed, preferably at room temperature (¶ 48-49, 65), which reads on “incubating” the mixtures. 
Regarding Claim 23, Scholl teaches embodiments where the diisocyanate used is diisocyanatodiphenylmethane (¶ 60-65), which is an aromatic isocyanate. 
Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bos (US 2011/0251301 A1).
Regarding Claims 19 and 23, Bos teaches methods of making polyisocyanate components comprising mixing polyisocyanate and acid phosphate ester catalyst (Abstract, ¶ 164-166). Bos teaches examples where 4,4’-methylene bis(cyclohexyl isocyanate) (aliphatic isocyanate) is used, whereby a mixture is mixed at 90 degrees C for 3 hours, reading on incubating (¶ 164-166). With respect to the limitation “as a demolding agent”, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the phosphates claimed and those described by Bos, such phosphates are seen to be capable of the intended use of a demolding agent absent evidence to the contrary. 
Claim(s) 19-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonin (DE 3622210 A1). As the cited DE publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 19-21 and 23, Bonin teaches a method in Example 1 where 2 pbw of polyisocyanate A, 2 pbw of phosphate ester A, and 2 pbw of polyepoxide are mixed, poured into a mold, and then molded at 20 degrees C for 12 hours, the latter broadly reading on “incubating” the resulting mixture (¶ 64-65). Polyisocyanate A is MDI (¶ 48), which is an aromatic polyisocyanate and phosphate ester A is dibutyl phosphate (¶ 49-50), which is an acidic phosphoric ester. The weight ratio of isocyanate to acidic In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the phosphates claimed and those described by Bonin, such phosphates are seen to be capable of the intended use of a demolding agent absent evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2013/0245222 A1).
Kumar teaches methods of making mixtures comprising mixing isocyanate and acidic phosphoric ester (Abstract). Kumar describes an embodiment in Example 12 were a composition comprises 72.36 wt% of toluene diisocyanate (aromatic isocyanate) and 27.64 wt% butyl acid phosphate (¶ 55). Kumar teaches heating for set periods of time (c.a. 2 hours) (¶ 55), reading on incubating the resulting mixture.
With respect to the limitation “as a demolding agent”, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the phosphates claimed and those Kumar, such phosphates are seen to be capable of the intended use of a demolding agent absent evidence to the contrary. 
Regarding Claim 20, the particular embodiment of Kumar differs from the subject matter claimed in that an incubation time of 8-24 hours at temperatures between 10-40 degrees C is not described. Kumar teaches a process whereby the mixtures are heated to a first temperature less than or equal to 70 degrees C for a first time period, and then heating to a second temperature, whereby the time periods when added together are greater than one hour (¶ 29-31, 36). Taken together, Kumar is suggestive a first time period heatings whose temperature and time overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kumar suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kumar. See MPEP 2123.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (DE 3108538 A1). As the cited DE publication is in a non-English language, a machine-translated version of the application will be cited to.
Scholl teaches mixtures of polyisocyanates and acidic phosphate esters as demolding agents (¶ 2-3, 5-6, and 10). Scholl teaches the polyisocyanate and phosphate are mixed, preferably at room temperature (¶ 48-49, 65), which reads on “incubating” the mixtures.
Regarding Claim 20, the particular embodiment of Scholl differs from the subject matter claimed in that mixing for one hour is disclosed as opposed to 8 to 24 hours. Scholl does not indicate any upper limit with respect to mixing time and expressly teaches the binder compositions are stabile in storage and be used at any point in time in the process according to the invention (¶ 49). Accordingly, it would have been obvious to one of ordinary skill in the art to store/incubate the binder compositions of Scholl at room temperature for time periods spanning 8-24 hours where use of such binders would be required within such a time frame. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bos (US 2011/0251301 A1).
Bos teaches methods of making polyisocyanate components comprising mixing polyisocyanate and acid phosphate ester catalyst (Abstract, ¶ 164-166). Bos teaches examples where 4,4’-methylene bis(cyclohexyl isocyanate) (aliphatic isocyanate) is used, whereby a mixture is mixed at 90 degrees C for 3 hours, reading on incubating (¶ 164-166). With respect to the limitation “as a demolding agent”, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the phosphates claimed and those described by Bos, such phosphates are seen to be capable of the intended use of a demolding agent absent evidence to the contrary.
Regarding Claim 20, the embodiment of Bos differs from the subject matter claimed in that the temperature/times of claim 20 is not used. Bos teaches mixing can Bos suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Bos. See MPEP 2123.
Related Art
Turshani (U.S. Pat. No. 5,962,561) is cited within the internation search report, whereby the search report cites to Col. 8, Lines 20-34 as meeting the claimed isocyanate/phosphate weight ratio. The Examiner disagrees with this analysis with respect to the weight ratio range of claim 21 since the “45-55 wt%” range within the cited paragraph is clearly referring to the ratio of mono-phosphate to di-phosphate, and not phosphate to phosphate+isocyanate, particularly in view of Col. 5, Lines 43-50 of Turshani. Nevertheless, Turshani remains relevant prior art with respect to isocyanate/phosphate mixtures and is not relied upon above solely due to it being cumulative with respect to the other references cited. Accordingly, Applicant is advised to also take the Turshani reference into account should claim amendments be drafted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764